Name: Council Decision (EU) 2018/635 of 17 April 2018 on the position to be adopted, on behalf of the European Union within the EEA Joint Committee concerning an amendment to Annex XXII (Company Law) and Protocol 37 (containing the list provided for in Article 101) to the EEA Agreement
 Type: Decision
 Subject Matter: international affairs;  European construction;  management;  budget;  accounting
 Date Published: 2018-04-25

 25.4.2018 EN Official Journal of the European Union L 105/21 COUNCIL DECISION (EU) 2018/635 of 17 April 2018 on the position to be adopted, on behalf of the European Union within the EEA Joint Committee concerning an amendment to Annex XXII (Company Law) and Protocol 37 (containing the list provided for in Article 101) to the EEA Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 50 and 114 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex XXII (Company law) and Protocol 37 (containing the list provided for in Article 101) to the EEA Agreement. (3) Regulation (EU) No 537/2014 of the European Parliament and of the Council (3) is to be incorporated into the EEA Agreement. (4) Directive 2014/56/EU of the European Parliament and of the Council (4) is to be incorporated into the EEA Agreement. (5) For the EEA Agreement to function well, Protocol 37 to the EEA Agreement is to be extended to include the Committee of European Auditing Oversight Bodies set up by Regulation (EU) No 537/2014, and Annex XXII to the EEA Agreement is to be amended in order to specify the procedures for association with this Committee. (6) Annex XXII and Protocol 37 to the EEA Agreement should therefore be amended accordingly. (7) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment to Annex XXII (Company law) and Protocol 37 (containing the list provided for in Article 101) to the EEA Agreement, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 17 April 2018. For the Council The President E. ZAHARIEVA (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Regulation (EU) No 537/2014 of the European Parliament and of the Council of 16 April 2014 on specific requirements regarding statutory audit of public-interest entities and repealing Commission Decision 2005/909/EC (OJ L 158, 27.5.2014, p. 77). (4) Directive 2014/56/EU of the European Parliament and of the Council of 16 April 2014 amending Directive 2006/43/EC on statutory audits of annual accounts and consolidated accounts (OJ L 158, 27.5.2014, p. 196). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦ of ¦ amending Annex XXII (Company law) and Protocol 37 (containing the list provided for in Article 101) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Regulation (EU) No 537/2014 of the European Parliament and of the Council of 16 April 2014 on specific requirements regarding statutory audit of public-interest entities and repealing Commission Decision 2005/909/EC (1), as corrected by OJ L 170, 11.6.2014, p. 66, is to be incorporated into the EEA Agreement. (2) Directive 2014/56/EU of the European Parliament and of the Council of 16 April 2014 amending Directive 2006/43/EC on statutory audits of annual accounts and consolidated accounts (2) is to be incorporated into the EEA Agreement. (3) For the EEA Agreement to function well, Protocol 37 to the EEA Agreement is to be extended to include the Committee of European Auditing Oversight Bodies (CEAOB) set up by Regulation (EU) No 537/2014, and Annex XXII to the EEA Agreement is to be amended in order to specify the procedures for association with this Committee. (4) Annex XXII and Protocol 37 to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex XXII to the EEA Agreement shall be amended as follows: 1. The following is added in point 10f (Directive 2006/43/EC of the European Parliament and of the Council):  32014 L 0056: Directive 2014/56/EU of the European Parliament and of the Council of 16 April 2014 (OJ L 158, 27.5.2014, p. 196). The provisions of the Directive shall, for the purposes of this Agreement, be read with the following adaptation: In Article 30c(3), as regards the EFTA States, the words as laid down in the Charter of Fundamental Rights of the European Union  shall not apply. 2. The following is inserted after point 10i (Directive 2013/34/EU of the European Parliament and of the Council): 10j. 32014 R 0537: Regulation (EU) No 537/2014 of the European Parliament and of the Council of 16 April 2014 on specific requirements regarding statutory audit of public-interest entities and repealing Commission Decision 2005/909/EC (OJ L 158, 27.5.2014, p. 77), as corrected by OJ L 170, 11.6.2014, p. 66. Modalities for the association of the EFTA States in accordance with Article 101 of the Agreement: The competent authorities of the EFTA States referred to in Article 32(1) of Directive 2006/43/EC shall have the right to participate fully in the Committee of European Auditing Oversight Bodies (CEAOB), under the same conditions as competent authorities of the EU Member States but without the right to vote. Members from the EFTA States shall not be eligible for the Chairmanship of CEAOB pursuant to Article 30(6). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptations: (a) The words Union or national legislation  shall be replaced by the words the EEA Agreement or national legislation  and the words Union or national law  shall be replaced by the words the EEA Agreement or national law . (b) In Article 41, as regards the EFTA States: (i) the words 17 June 2020  shall read six years after the date of entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦[this decision] ; (ii) the words 17 June 2023  shall read nine years after the date of entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦[this decision] ; (iii) the words 16 June 2014  shall read the date of entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦[this decision] ; (iv) the words as at 17 June 2016  shall read two years after the date of entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦[this decision] . (c) In Article 44, as regards the EFTA States, the words 17 June 2017  shall read one year after the date of entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦[this decision] . Article 2 The following point is added in Protocol 37 to the EEA Agreement: 40. The Committee of European Auditing Oversight Bodies (CEAOB) (Regulation (EU) No 537/2014 of the European Parliament and of the Council). Article 3 The texts of Regulation (EU) No 537/2014, as corrected by OJ L 170, 11.6.2014, p. 66, and Directive 2014/56/EU in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 4 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (*1). Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, ¦ For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 158, 27.5.2014, p. 77. (2) OJ L 158, 27.5.2014, p. 196. (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.]